Per Curiam.

The employer was engaged in the business of general cleaning. Decedent was employed as a porter and was assigned as a helper to another workman sent to clean an article of furniture in a hotel.
A poisonous cleaning fluid was used. It had been placed by the workman in charge of the job in a white soda water bottle on which there was a Canada Dry label. This bottle was used for convenience in carrying the fluid. The cleaning fluid itself was white.
The decedent took a drink out of the Canada Dry bottle which had been placed on a table and his death resulted from slow poisoning. There is proof that decedent later told the workman in charge that he thought the bottle contained whiskey. The board has determined that the death of the decedent was accidental on a finding that decedent drank the fluid “ by mistake ”.
The board was not compelled on this kind of a record to find that decedent thought the fluid was whiskey. The fact the fluid was placed in the course of employer’s business in a bottle labelled for a nonalcoholic beverage commonly regarded as fit for human consumption and that it could have been so regarded by decedent, puts this case on a somewhat sounder footing than the drinking-with-employer-acquiescence cases or the horse-play cases. This could be found to be an industrial accident in the classic sense.
The award should be affirmed, with costs to the Workmen’s Compensation Board.
Heeeerkak, J. P., Brewster, Deyo, Bergah and Cook, JJ., concur.
Award affirmed, with costs to the Workmen’s Compensation Board.